Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: Authorization for this examiner’s amendment was given in an interview with Mr. Steven E. Bach on 08/22/2022.
In claim 6, line 1, delete “one of the preceding claims”; and enter “claim 1”.
In claim 7, line 1, after “claim” enter “1”.
In claim 11, line 1, after “(Currently Amended)” enter “The device according to claim 1, wherein”.
In claim 11, line 6, delete “a device according to claim 1”.
In claim 14, line 29, delete “which, when being executed by a processing unit, the device is adapted to perform the method of claim13”.

Reasons for Allowance
2.     	Based on Applicant’s amendment/persuasive arguments filed on 08/16/2022; and Examiner Amendment filed on 08/22/2022 the art rejection for claims 1-14, 16, 17 has been withdrawn. Therefore, claims 1-14, 16, 17 are allowable.
3.    	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
  Other Prior Art Cited
4. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent No. (9311527), (9129054), (7742623) and (7027054).
Conclusion
5.       	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF KASSA whose telephone number is (571) 272-7452 and Fax number is (571) 273-7452.  If attempts to reach the examiner by telephone are unsuccessful, examiner email address Yosef.kassa@uspto.gov. The examiner can normally be reached on Monday-Friday from 8:00 AM to 5:00 PM.
         If attempts to reach the examiner by telephone and email are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899.  The fax phone numbers for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communication and (571) 273-8300 for after Final communications.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
08/22/2022.
/YOSEF KASSA/
Primary Examiner, Art Unit 2669